Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.
Claims 1-4, 6, 9 and 11-14 are pending.  Claims 11-14 have been withdrawn.  No claims have been amended.  Claims 1-4, 6, and 9 are under consideration. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Speronello et al. (US 2010/0198136) in view of Liu (CN 103720709; previously cited). 

Speronello et al. do not specifically teach that the concentration is 8-25 mg/ml or 8-20 mg/mL. This is made up for by the teachings of Liu.  
Liu teaches an injection containing chlorine dioxide (paragraphs 45, 46, 98, 101, 160, 163, 164, 165, 217), wherein the injection is composed of chlorine dioxide and an additive suitable for injections (paragraph 102). The concentration of chlorine dioxide when used in the injection is 1.47%, i.e., 14.7 mg/ml (see Example 10: 7.47% sodium chlorite in the “first solution” would produce 5.57% chlorine dioxide (molecular weights, 90.44 and 67.45, respectively); then the “first solution” is diluted 1:1 with the “second solution,” and that mixture is diluted 1:0.9 with DMSO). 
Regarding Claims 1, 6, and 9, it would have been obvious to one of ordinary skill in the art at the time of filing to select the concentration of Liu for use in the injection of Speronello.  One of ordinary skill in the art would have been motivated to find an appropriate range for chlorine dioxide, as Speronello et al. teach this as variable, and one would have predicted success as both Speronello and Liu are directed to injectable chlorine dioxide compositions. In addition, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the chlorine dioxide concentration through routine experimentation to arrive at the 
With regard to claims 2-4, the injection being stored under certain conditions is considered to be an intended use of the composition that does not limit its structure and is thus not given patentable weight. The injection of Speronello and Liu is capable of being stored under such conditions.

Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive. 
Applicant argues on page 4 that the concentration and dosage of the chlorine dioxide in the claimed injection differs from the prior art.  Applicant continues that those skilled in the art can not increase the chlorine dioxide concentration to a level exceeding the saturation concentration, which is 2.9 mg/ml.  Applicant argues that Liu achieves the higher concentrations of chlorine dioxide using a method which results in the mixed solution containing unreacted chlorine dioxide precursor and acidic pH regulator. 
This is not found persuasive.  Speronello et al. teach that “The amount of the chlorine dioxide delivered by the composition comprising a chlorine dioxide source varies within wide limits and can be adjusted to the individual requirements in each particular case. The amount depends on the condition treated, the general state of health of the recipient, the number and frequency of administrations and other variables known to those of skill in the art.” (emphasis added). Liu teaches that 14.7 mg/ml is an appropriate concentration for their use of defying age and tumor treatment (e.g. “Field” and Examples). Speronello et al. do not teach away from 
Accordingly, the rejections are maintained. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/NICOLE P BABSON/Primary Examiner, Art Unit 1619